IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COLLEGE WOODS HOMEOWNERS              : No. 562 MAL 2014
ASSOCIATION,                          :
                                      : Petition for Allowance of Appeal from the
                     Respondent       : Order of the Commonwealth Court
                                      :
                                      :
            v.                        :
                                      :
                                      :
TRAPPE BOROUGH,                       :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.